Citation Nr: 1204048	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-37 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than August 14, 2008 for the award of an increased rating for heart disease and a total disability rating by reason of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 to August 1973 and from July 1991 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions that were issued by the Regional Office (RO) in Nashville, Tennessee, which granted the award of an increased rating for heart disease and entitlement to TDIU, and assigned an effective date of August 14, 2008 for the receipt of that benefit.


FINDING OF FACT

The Veteran's claim for an increased rating for heart disease and TDIU benefits was received by VA on August 14, 2008; no earlier informal claim was received, and it was not factually ascertainable that the Veteran first met the criteria for a higher rating for heart disease or TDIU during the year prior to the filing of his claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 14, 2008 for the award of an increased rating for heart disease and the grant of TDIU were not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.114,  3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in August 2008 which explained VA's duty to assist the Veteran with obtaining evidence in support of his claims for TDIU and for an increased rating for atherosclerotic heart disease.  This letter explained what the evidence needed to show in order to receive an increased rating for a service connected disability as well as what the evidence needed to show in order to establish entitlement to TDIU.  It also explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

The Veteran's claim for an earlier effective date for the award of an increased rating for heart disease and TDIU is a downstream issue from his claim for entitlement to the benefits.  The RO granted entitlement to the award of an increased rating for heart disease and TDIU effective August 14, 2008, which was the day that the Veteran's claim was received.  The Veteran then filed a notice of disagreement arguing that he should have received an earlier effective date for this award.  In these types of circumstances, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003.  In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  In this case, the Veteran was issued SOCs addressing the proper effective date for his awards in September 2009.

In addition to its duties to make certain information available to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, Social Security Administration (SSA) records, private treatment records, and the written contentions of the Veteran.  

For the reasons set forth above, the Board concludes that VA satisfied its duties pursuant to the VCAA in this case.

Effective date

In this case, the Veteran argues that his award of an increased rating for heart disease and TDIU benefits should be made effective on October 2005, which is the effective date of his SSA disability benefits.  These benefits were granted due to a mixture of service connected and non-service connected disorders.  VA was notified of this decision on August 22, 2008, which is after the date of the Veteran's claim.  The Veteran also alleged that his service organization representative poorly advised him not to file a claim in 2005 because he had a pending appeal with VA at that time.

The assignment of an effective date for an award of an increased rating, including TDIU benefits, is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, an increase will be awarded on the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o).  However, increased benefits may be awarded at the earliest date in which it is factually ascertainable that an increase in disability had occurred, if the claim is received within 1 year of such date.  Otherwise, the increase is effective the date of receipt of claim. 38 C.F.R. § 3.400(o)(2).  

It is emphasized that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim, provided also that the claim is received within one year after the increase.  In those cases, the Board must determine under the evidence of record the earliest date that the increased rating was ascertainable. Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56705 (1998). See also Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010).

In this case, the Veteran's claim for an increased rating for his heart condition and for TDIU was received on August 14, 2008.  Review of the claims file does not indicate that an earlier informal claim for TDIU or increased benefits that encompassed a claim for TDIU was received.  It also does not reflect information showing that the Veteran became unemployable solely due to his service connected disabilities during the year prior to August 14, 2008.  On the contrary, he has alleged that he became unemployable in 2005.  If the increase occurred more than one year prior to the claim, the increased rating is effective the date of claim. 38 U.S.C.A. § 5110(b)(2) ; Harper, 10 Vet. App. at 126-27; 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 ((Sept. 23, 1998).  See also Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010).  Thus, even if the Board accepted that the Veteran's heart disorder worsened in 2005, a claim for increase was not received until 2008, and the effective date would be in 2008.

The Veteran contends that he was told by his local Veteran's Service Office that he should not file a new claim until after his pending appeal was decided.  Veteran's service officers are not under the control of VA and VA is not responsible for the advice that they give.  More problematically, the Veteran also contends that the Regional Office informed him that he should not file a new claim until his appeal was resolved.  It is noted there is no report of contact in the file indicating that the Veteran ever indicated an intent to file a claim or was ever informed not to file, or to delay filing, any claim.  The Board notes that a presumption of regularity applies to the actions of public officials.  See, e.g., Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The Veteran's bare allegation that he was given incorrect advice by RO staff is insufficient to rebut this presumption.  

The Veteran's representative also argues that the Veteran's 2005 application for SSA disability benefits should be considered as a concurrent claim for VA TDIU benefits.  However, there is no regulatory authority for this.  While a joint application with SSA will be considered a claim for death benefits under 38 C.F.R. § 3.153, this provision is specific to the context of death benefits and does not apply to any other types of claims.  In sum, the claims file does not reflect any basis to award an effective date for an increased rating for heart disease and for TDIU that is prior to August 14, 2008, the date that the Veteran's claim was received.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

An effective date earlier than August 14, 2008 for the award of an increased rating for heart disease and the grant of TDIU is denied.  


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


